PARKER, Judge.
The judgment appealed from was dated 1 November 1974. The record on this appeal was not docketed in this Court until 28 April 1975, which was more than 150 days after the date of the judgment appealed from. There appears in the record an order of the trial tribunal purporting to extend the time for *15docketing for a total of 150 days “from December 2, 1974.” Under Rule 5 of the Rules of Practice in the Court of Appeals, the trial tribunal, for good cause, may extend the time for docketing the record on appeal for a period not exceeding 60 days after the expiration of the original 90-day period allowed by the Rules, thus allowing a total time for docketing not exceeding 150 days from the date of the judgment appealed from. However, the trial tribunal had no power to extend the time for docketing for any period exceeding 150 days from the date of the judgment appealed from. For failure to docket the record on appeal within the time allowed by the Rules of this Court, this appeal is subject to dismissal. State v. Adams, 16 N.C. App. 640, 192 S.E. 2d 648 (1972).
Nevertheless, we have reviewed the record and find no prejudicial error.
Appeal dismissed.
Chief Judge Brock and Judge Arnold concur.